Citation Nr: 0730049	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, degenerative joint disease and stenosis of the 
lumbar spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain prior to January 24, 1980.

3.  Entitlement to an initial compensable rating for lumbar 
strain on and after January 24, 1980.

4.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found clear and unmistakable 
error in a March 1977 rating decision which denied service 
connection for lumbar strain, granted service connection and 
assigned an initial rating of 20 percent until January 24, 
1980, thereafter assigning a noncompensable rating.  

The veteran testified before the undersigned at a June 2007 
hearing at the RO.  A transcript has been associated with the 
file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  At his hearing before 
the undersigned, the veteran waived RO consideration of that 
evidence.  The Board may consider the evidence with the 
current appeal.  38 C.F.R. § 20.1304.

The Board notes that the veteran's February 2000 claim 
includes the issue of nonservice connected disability pension 
benefits.  This issue is not before the Board in this appeal 
and is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current degenerative disc disease, 
degenerative joint disease and stenosis of the lumbar spine 
are related to inservice injury or disease, nor did arthritis 
manifest within one year of separation from service.

2.  Prior to January 24, 1980, the veteran's lumbar strain 
was not manifested by severe lumbosacral strain with listing 
of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

3.  On and after January 24, 1980 and prior to October 11, 
1999, the veteran's lumbar strain had no chronic 
manifestations and had a good range of motion and no 
characteristic pain on motion, with a normal gait, stance and 
spinal curvature and no weakness, fatiguability, lack of 
endurance or flare ups.

4.  On and after October 11, 1999, the veteran's lumbar 
strain was manifested by sacroiliac dysfunction, pelvic tilt 
and myofascial pain, with a good range of motion and no 
characteristic pain on motion or chronic localized 
tenderness, with a normal gait, stance and spinal curvature, 
and no weakness, fatiguability, lack of endurance or flare 
ups consistent with the disability.

5.  The veteran has been in receipt of a compensable rating 
for service-connected depression, effective from September 6, 
2001.

6.  There is no evidence that the veteran's service connected 
epididymal cyst has interfered with his normal employability.




CONCLUSIONS OF LAW

1.  The veteran's degenerative disc disease, degenerative 
joint disease and stenosis of the lumbar spine was not 
incurred in or aggravated by active service, nor may they be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

2.  Prior to January 24, 1980, the criteria for an initial 
rating in excess of 20 percent for lumbar strain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

3.  On and after January 24, 1980, the criteria for a 
compensable rating for lumbar strain are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).

4.  The criteria for a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities are 
not met.  38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board's analysis focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
does not show, on the claims.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's service connection and 
increased rating claims, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in November 2001 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
did not provide notice of the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA.  See Pelegrini II, supra.  Failure to 
provide pre-adjudicative notice of any of the four elements 
is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA has the burden to show 
that this error was not prejudicial to the veteran.  Id., at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The November 2001 letter informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-121.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The statutory scheme for notice to VA claimants contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a January 
2003 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) has been discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice under 38 U.S.C.A. § 5103(a) was harmless.  

The Board also notes that, although the veteran's lumbar 
strain rating was staged down from a 20 percent rating to a 
noncompensable rating, effective January 24, 1980, the 
provisions of 38 C.F.R. § 3.105(e) governing reductions are 
not applicable in the context of the assignment of an initial 
"staged" rating, nor is additional notice of disability 
ratings or effective dates required.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007) (where the Board's 
assignment of a 100 percent rating, followed by a 50 percent 
rating was held not to require observance of 38 C.F.R. 
§ 3.105(e) process or require additional notice under 
Dingess, supra).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded a medical examination to obtain an 
opinion as to whether his degenerative disc disease, 
degenerative joint disease and stenosis of the lumbar spine 
could be directly attributed to service.  Further examination 
or opinion is not needed on the degenerative disc disease, 
degenerative joint disease and stenosis of the lumbar spine 
claims because, at a minimum, the preponderance of the 
evidence is against a finding that the claimed conditions may 
be associated with the veteran's military service.  This is 
discussed in more detail below.

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected back disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 VA examination report 
is thorough and supported by substantial VA outpatient 
treatment records through June 2007.  The examination in this 
case is adequate upon which to base a decision.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  

II. Service Connection

The veteran has been service connected for lumbar strain 
related to a motorcycle accident, which occurred during 
service.  He contends that he should also be service 
connected for stenosis, degenerative disc and degenerative 
joint disease of the spine as well.  For the reasons that 
follow, the Board concludes that service connection for these 
additional spinal disabilities is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The veteran 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The presence of the veteran's additional spinal disabilities 
is well established.  Beginning in 1993, various x-ray and 
MRI studies have shown that the veteran has stenosis, facet 
and disc degeneration.  Thus, the evidence establishes the 
element of current disability.  The inservice motorcycle 
accident is also well documented.  As noted previously, the 
veteran is already service connected for lumbar strain 
associated with that accident.  The crux of this claim is 
whether a nexus exists between the claimed in-service injury 
and the claimed additional back disability.  

The pertinent medical evidence consists of the veteran's 1999 
to 2002 treatment records from the Spine and Brain 
Neurosurgical Center, a March 2004 disability examination and 
opinion, and a September 2004 VA examination and opinion.  

The doctors of the Spine and Brain Neurosurgical Center are 
of the opinion that the veteran's degenerative joint and disc 
disease and his stenosis are the result of his inservice 
accident.  The factual basis on which they opined was that 
provided by the veteran.  

The March 2004 opinion is from his Social Security 
Administration (SSA) records.  It notes that the veteran and 
his treatment records, which presumably include the Spine and 
Brain records, trace his spinal disabilities back to service.  
The examining doctor concurred in the opinion.  

The September 2004 VA examination opinion concludes 
otherwise.  On review of the veteran's claims file, including 
the Spine and Brain Neurosurgical Center records, the 
veteran's service medical records, his 1976, 1977, 1980 and 
2001 to 2004 VA examination and treatment records and his 
1988 to 2002 private treatment records.  The Board notes that 
a number of these records, including service medical records 
and the 1976, 1977 and 1980 VA examination and treatment 
records, were not available to either the Spine and Brain 
doctors or the SSA disability examiner.  

The veteran has indicated to the private examiners that his 
only significant back injury was the accident during service.  
During his testimony before the undersigned, he also 
acknowledged an incident after service where he fell off a 
stool at work.  He stated that he was seen once as a 
precaution and allowed to return to work.  In reviewing the 
record, the Board notes at least two such incidents, in 
November 1991 and January 1993.  While the 1991 incident 
appears to be a minor event, the January 1993 incident 
required much more attention.  The veteran's doctor at the 
time sent him for physical therapy and in February 1993 the 
veteran reported pain radiating into his legs for the first 
time.  The veteran underwent x-rays and an MRI, which 
discovered early degenerative changes in the form of 
osteophytes and lumbarization of the S1 vertebra.  The 
veteran's discs were, at that time, normal.  

The VA examiner found his 1993 treatment to be highly 
relevant.  The February 1993 MRI results were reexamined and 
the sole abnormality was the lumbarized S1 vertebra.  The 
examiner indicated that the veteran's current disabilities 
were the result of hypertrophic changes of the ligamentum 
flavum and the vertebral facets and neural canal stenosis, 
none of which was present in 1993.  The lumbarized vertebra 
was determined to be a congenital defect.  In light of the 
fact that the 1993 examination was itself more than twenty 
years after the inservice accident, the examiner concluded 
that the veteran's current disabilities of hypertrophic 
changes of the ligamentum flavum and the vertebral facets and 
neural canal stenosis were unlikely the result of the initial 
accident or that the veteran's lumbar strain made him more 
prone to develop disc disease and stenosis.  

The Board also notes that the veteran has been seen for 
several MRIs, including in September 2001, September 2004 and 
November 2005.  The reviewer at the September 2001 MRI 
indicated that the veteran likely had a combination of 
congenital and acquired stenosis.  Given that the February 
1993 MRI did not reveal stenosis and there has been no 
subsequent indication that the problem may be partially 
congenital, the Board finds that the preponderance of the 
evidence is against a finding of congenital stenosis.

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
That is the case here.  The veteran reported his own history 
to the private examiners.  He did not report several 
incidents of additional back injury.  The history was 
inaccurate and inconsistent with the record.  As such, the 
private medical opinions are less probative than the VA 
examiner's.  See Coburn, supra.  

Although the history provided by the veteran is close to the 
facts as presented by the record, the private examiners also 
relied on an incomplete record.  The missing elements of the 
veteran's record are those the VA examiner relied on most 
heavily.  A physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).  The record 
relied upon by the VA examiner was more reliable than the 
history provided by the veteran.  That record included 
specific information regarding the veteran's lumbar spine, 
including complete evaluations, enabling a greater level of 
review and a more reliable opinion.  In light of the 
foregoing, the Board finds that the September 2004 VA 
examination opinion is more probative than the opinions of 
the veteran's private doctors.  See Id.  

As such, the Board finds that the preponderance of the 
evidence is against a nexus between the veteran's 
degenerative disc disease, degenerative joint disease and 
stenosis of the lumbar spine and his inservice accident.  As 
such, the claim must be denied on a direct basis.  See 
Hickman, supra.  

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and degenerative joint 
disease (arthritis) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes 
that the veteran's degenerative joint disease first appeared 
in radiographic studies dated in 1993.  Prior studies in 
March 1976 were reported as normal.  Accordingly, the Board 
finds that the disease was first manifested many years after 
service and the veteran cannot benefit from the presumption.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his lumbar strain prior to January 
24, 1980 and a compensable rating thereafter.  For the 
reasons that follow, the Board agrees that an increased 
rating is warranted for part of the period on appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his lumbar strain, the entire body of evidence 
is for consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The present rating presents two distinct factors for 
consideration in evaluating the level of disability.  First, 
the veteran has additional, non service connected spinal 
disabilities, as discussed above.  Ratings are to be on the 
basis of service connected symptomatology alone.  In cases 
where it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, however, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  Second, during the period on appeal, the 
regulations governing spinal disabilities were revised.

The criteria for rating spinal disabilities were unchanged 
from 1976 until 2002.  On September 23, 2002 and again on 
September 26, 2003, the regulation governing spinal ratings 
was revised.  The first change applied to intervertebral disc 
syndrome, also called degenerative disc disease.  That change 
is not pertinent here and will not be further discussed.  The 
Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain whether either version would accord him a 
more favorable rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the applicable court decisions or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after the effective dates of the 
new regulations.

Under the old criteria in effect prior to September 26, 2003, 
the veteran's low back strain was evaluated utilizing 
Diagnostic Code 5295.  38 C.F.R. § 4.71a (2002). Under the 
old Diagnostic Code 5295, a non-compensable evaluation (0 
percent) is for application when there are slight subjective 
symptoms only.  A 10 percent rating is warranted for 
lumbosacral strain manifested by characteristic pain on 
motion.  A 20 percent rating is warranted when lumbosacral 
strain is manifested with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The schedule for rating spine disabilities was changed 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  Under the new General 
Rating Formula for Diseases and Injuries of the Spine (new 
criteria), a 10 percent rating is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine of 30 degrees or less or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

With respect to the "old" criteria, former Diagnostic Code 
5292 provides for the evaluation of limitation of motion of 
the lumbar spine.  When the limitation of motion of the 
lumbar spine is slight, a 10 percent rating is provided.  
When the limitation of motion is moderate, a 20 percent 
rating is provided.  When the limitation of motion is severe, 
a rating of 40 percent is warranted.  38 C.F.R. § 4.71a 
(2002).

The words "mild," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

Prior to January 24, 1980

The veteran applied for service connection in 1976.  He had 
some treatment from VA in 1976 and a February 1977 VA 
examination.  A March 1976 VA treatment record indicates that 
the veteran was complaining of thoracic pain and numbness.  
The veteran reported that he had back pain on motion, raising 
his arms, twisting and turning.  The veteran had slight 
tenderness and good range of motion.  At a May 1976 treatment 
session, he was found to have decreased pelvic tilt.  There 
was no muscular spasm.

The veteran's February 1977 VA examination revealed the basis 
for the RO assign a 20 percent rating for this period.  
Specifically, the examiner found that the veteran had forward 
flexion to 80 degrees, extension to 15 degrees, bilateral 
lateral flexion to 30 degrees and bilateral rotation to 30 
degrees.  There was slight spasm but no tenderness.  X-ray 
studies were clear.  

The veteran's symptoms in 1976 and 1977 were quite limited.  
To receive a higher rating under Diagnostic Code (DC) 5295, 
the evidence would need to show severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, DC 5295, supra.  There 
is no indication of listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending or 
osteoarthritic changes.  There is no evidence of abnormal 
mobility.  The Board concludes that the criteria for an 
initial rating in excess of 20 percent under DC 5295 were not 
met.  Id.  

As to the application of other DCs, under DC 5292, the 
veteran would need severe limitation of lumbar motion to 
receive a higher rating.  Id.  The veteran had 80 degrees of 
a possible 90 degree range of motion on examination.  The 
Board finds that this does not rise to a level that could be 
considered severe.  The criteria for a higher rating under DC 
5292 are not met.  The remaining DCs pertain to vertebral 
fracture, ankylosis, disc disease, and regions of the spine 
that have not been service connected.  The Board finds that 
these DCs are not related to the veteran's service connected 
disability and will not be considered further.

The Board has given consideration to the criteria of DeLuca, 
supra.  During the treatment sessions, there was no evidence 
of additional loss of motion or pain, weakness, 
incoordination, or fatigability on examination.  Under the 
criteria for a 20 percent rating, the rating is warranted for 
muscle spasm and loss of spine motion.  The veteran had no 
spasm and some difficulty moving his arms.  The Board 
concludes the DeLuca criteria were encompassed in 20 percent 
rating for this period and that a higher rating is not 
warranted.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for increased 
compensation prior to January 24, 1980.  Consequently, the 
benefit-of-the-doubt rule does not apply, and to this extent 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



On and after January 24, 1980

The RO assigned a noncompensable rating on and after January 
24, 1980, essentially because of evidence from a treatment 
note on that date.  Subsequently, the veteran developed the 
non-service connected spinal disabilities discussed above.  
The RO continued the noncompensable rating, finding, in 
essence, that the veteran's symptoms were the result of the 
non service connected disabilities.  

As discussed above, the rule of Mittleider becomes relevant 
here.  The September 2004 VA examination opinion indicated 
that the veteran's service connected disability was likely 
manifested by myofascial pain, pelvic tilt and sacroiliac 
dysfunction.  The radiating pain, limitation of motion and 
injections for nerve impairment are not the result of the 
veteran's service connected disability.  The veteran's 
service connected disability is manifested by occasional 
tenderness in the paraspinal muscles, myofascial pain, pelvic 
tilt and sacroiliac dysfunction.  

The evidence appears in three main groups of records: a set 
of records from 1980, a group of records from 1991 and 1993 
and 1999 through the present.  The Board will address each in 
turn.  

The veteran was seen in 1980 for chronic low back pain.  At 
his initial visit on January 17th, the veteran complained of 
sharp shooting pains that radiated up his spine toward his 
neck.  The veteran indicated that he was on pain medication 
and muscle relaxant.  He could heel to toe walk; he had 
negative straight leg raises to 80 degrees on the right and 
70 degrees on the left.  At his follow-up January 24th visit, 
the veteran had a good range of motion in flexion, extension 
and lateral bending, though no degrees were given.  There was 
no point tenderness over the spine, but there was slight 
tenderness in the left paraspinal muscles.  There was no 
muscle strength or sensory deficit.  His deep tendon reflexes 
were 2+ at the knees and 1+ at the ankles.  He had a negative 
straight leg raise.  

These symptoms do not rise to a compensable level as of 
January 24, 1980.  Under DC 5295, the veteran would need 
characteristic pain on motion for a compensable rating.  
Here, the veteran walked normally.  The criteria for a 
compensable rating are not met under DC 5295.  See 38 C.F.R. 
§ 4.71a (2002).  Under DC 5292, the veteran would need at 
least "slight" limitation of motion for a compensable 
rating.  At the time however, the veteran had a good range of 
motion.  The Board concludes that a compensable rating is not 
warranted under DC 5292.  Id.  The remaining DCs pertain to 
unrelated vertebral fracture, ankylosis, disc disease, and 
other regions of the spine.  See 38 C.F.R. § 4.71a, DCs 5285-
5294 (2002); see also 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007).  These DCs need not be considered further.

There is no available medical evidence between 1980 and 1988.  
The veteran has submitted treatment records from an unnamed 
private doctor, spanning the years 1988 to 2002.  Beginning 
in 1988, the medical evidence shows that the veteran was seen 
for a variety of complaints.  The only entry indicating back 
complaints is a March 1991 note.  The veteran had lower back 
and abdominal pain, with a diagnosis of a urinary tract 
infection.  

As noted the previous discussion of service connection, the 
evidence shows three instances of back treatment in March and 
November 1991, and January 1993 due to contemporaneous 
illness or injury.  There is no indication of a chronic 
manifestation of the veteran's service connected lower back 
strain.

The Board is aware that the veteran was found to be totally 
and permanently disabled in October 1999 by doctors at the 
Spine and Brain Neurosurgical Center.  The disabling 
conditions listed were nerve injury and disc disease.  As 
discussed above, these conditions are not service connected, 
and a compensation rating based on them may not be assigned.  
Further records from the Neurosurgical Center document the 
progress of the veteran's non-service connected spinal 
disorders.  These records do not evaluate his service 
connected low back strain.

At this juncture, there is no evidence of chronic functional 
impairment due to the veteran's service connected back 
disorder between January 24, 1980 and October 11, 1999.  The 
veteran's range of motion, when tested, was full.  There were 
no spasms, abnormal gait, stance or spinal curvature.  He had 
no tenderness.  There is no indication of painful motion as 
required by the rule of DeLuca, supra.  Regardless of the 
Diagnostic Code applied, the Board concludes that the 
criteria for a compensable rating are not met between January 
24, 1980 and October 11, 1999.  See 38 C.F.R. § 4.71a (2002); 
see also 38 C.F.R. § 4.71a (2007).

Returning to the chronology of the veteran's medical records, 
the Spine and Brain Neurosurgical Center records continue 
through 2002.  There are repeated notations regarding the 
severity of his non-service connected back disabilities, but 
there is no indication of chronic manifestations of the 
veteran's low back strain.

The veteran's VA treatment records are similarly empty of 
reference to chronic manifestations of his low back strain 
disability.  In 2001, the veteran had relatively little 
functional impairment due to his service connected 
disability.  In April, his reflexes were intact and straight 
leg raising was negative.  

At his August 2001 VA examination, he had a normal gait.  He 
was stiff rising from a sitting position.  There was no 
tenderness and he had a negative straight leg raise, 5/5 
muscle strength and no decreased sensation.  Forward flexion 
was to 85 degrees, extension to 35 degrees, bilateral lateral 
flexion to 35 degrees and bilateral rotation to 50 degrees 
without pain.  Accordingly, the veteran's lumbar range of 
motion exceeded normal in all ranges except forward flexion, 
which was limited only 5 degrees.  See 38 C.F.R. § 4.71a, 
Plate II, supra.  

In December 2001, the veteran had an active range of motion 
within normal limits, with strength in the lower extremities 
within normal limits.  There was no palpable spasm.  He had 
slight tenderness to palpation in the right piriformis, a 
muscle originating in the ilium, which rotates the thigh.  
See Dorland's Illustrated Medical Dictionary 1200 (30th ed. 
2003).  

The veteran was also pursuing a disability claim with the 
Social Security Administration at this time.  A May 2002 
evaluation indicates that the veteran had a range of motion 
within normal limits and normal strength.  His straight leg 
raise was negative.  The Faber's test was positive, 
reportedly denoting sacroiliac dysfunction.  

The record shows that the veteran had an August 2003 nerve 
block injection, but this appears to be for his non-service 
connected spine disability.

The evaluation performed in March 2004 by a Dr. Noble, 
discussed in the service connection section above, did not 
provide an assessment of the veteran's spinal disabilities.  
A July 2004 neurosurgery consult showed that the veteran had 
tenderness in the lumbar spine, but did not describe the 
location or extent in any detail.  

The veteran had another VA examination in September 2004.  
His forward flexion was to 85 degrees, extension to 10 
degrees, lateral flexion to 30 degrees bilaterally and 
rotation to 40 degrees bilaterally.  There was pain at the 
end of the ranges.  His gait was slow and symmetrical.  His 
strength was 5/5 and sensation was intact, with some reduced 
reflexes at the knees and ankles.  As discussed, the examiner 
indicated that the veteran had myofascial pain, pelvic 
obliquity and sacroiliac dysfunction as the result of his 
service connected disability.  The veteran's diminished 
reflexes are not for consideration.  

Over the course of 2005 and 2006, the veteran had numerous 
visits to VA for treatment.  These treatment records show 
that at two visits in October 2005, the veteran had forward 
flexion to 100 and to greater than 90 degrees, and extension 
to 40 and to 20 degrees.  In January 2006, he had forward 
flexion to 80 degrees and extension to 30 degrees.  
Tenderness at L3-L4 was noted in October 2005 and mild 
paraspinal tenderness was noted in January 2006.  

The veteran's 2006 treatment notes go on to describe a sudden 
and severe loss of range of motion in June and December 2006.  
In June, his extension was limited to 20 degrees, and his 
forward flexion to 40 degrees.  The veteran appears to have 
significantly increased his range of motion in the subsequent 
months.  The veteran reported that he had, however, reinjured 
his back in November 2006.  In December, his extension was 
limited to 15 degrees and his forward flexion to 40 degrees.  
The veteran described his symptoms as pain in the lower mid 
back, with shooting pains down into his groin and right leg.  
The nerve block injection mentioned above was to combat 
shooting pains, consistent with the nerve injury and disc 
disease that have not been service connected.  There is no 
indication that myofascial pain, pelvic tilt, sacroiliac 
dysfunction or localized tenderness was involved in either of 
these episodes.  The Board finds that this limitation is not 
the result of his service connected disability and should be 
considered for ratings purposes.  See Mittleider, supra.

The remaining treatment notes through June 2007 shed no 
further light on the veteran's service-conned disability.  

In consideration of the evidence, on and after October 11, 
1999, the Board concludes that the criteria for a compensable 
rating are not met.  The veteran's range of motion greatly 
exceeded the criteria for a compensable rating from 1980 to 
2007 under either the previous or current versions of the 
regulations.  See 38 C.F.R. § 4.71a, DC 5292 (2003); see also 
38 C.F.R. § 4.71a, DC 5237 (2006), supra.  

Under the prior DC 5295 for lumbosacral strain, a 10 percent 
rating is available for characteristic pain on motion.  See 
38 C.F.R. § 4.71a, DC 5295 (2003).  The veteran had a normal 
and symmetrical gait.  There is no evidence that the 
veteran's service connected disability is responsible for 
characteristic pain on motion.  There is also no evidence of 
the criteria for ratings higher than 10 percent, such as 
muscle spasm on extreme forward bending, loss of spine motion 
or positive Goldthwaite's sign.  The Board concludes that a 
compensable rating on and after January 24, 1980 is not 
warranted under DC 5295.  Id.  

The Board has also considered the criteria of the current 
General Ratings Formula for Spinal Disabilities for factors 
other than loss of range of motion.  See 38 C.F.R. § 4.71a, 
DC 5237 (2007).  The veteran's gait and spinal contour have 
been normal and there have been no findings of muscle spasm.  
The Ratings Formula provides a 10 percent rating for 
localized tenderness not resulting in guarding, abnormal gait 
or spinal contour.  Even though there is some evidence of 
tenderness, the evidence is intermittent and involves 
different anatomical locations.  There is no consistent 
disability manifested by localized tenderness of a particular 
area.  As a result, the Board finds that the preponderance of 
the evidence is against chronic localized tenderness as a 
manifestation of low back strain.  No compensable rating is 
warranted.  See Id.  

The remaining DCs for spinal ratings under the previous 
version of the ratings schedule are for vertebral fracture 
(DC 5285), ankylosis (DCs 5286-5289), cervical (DC 5290) and 
thoracic (DC 5291) spinal disabilities, which are not present 
here.  See 38 C.F.R. § 4.71a (2003).  The Board concludes 
that compensable ratings on and after January 24, 1980 are 
not warranted under those DCs.  See Id.  

In considering the veteran's symptoms, the Board is aware 
that sacroiliac dysfunction and pelvic tilt are not part of 
the ordinary criteria for a compensable rating under the 
previous or current versions of the ratings for spinal 
disabilities.  There is, however, no evidence that his 
sacroiliac dysfunction results in objective evidence of 
functional impairment.  The veteran continues to have a full 
range of motion in his spine and normal stance and gait, 
without consistent evidence of painful motion, fatigue, 
weakness or flare ups.  As a result, the Board concludes that 
an analogous rating is not for application.  

Finally, the Board has considered the rule of DeLuca, supra.  
As mentioned, there is no consistent evidence of painful 
motion, fatigue, weakness or flare ups.  The Board concludes 
that a compensable rating under DeLuca is not warranted.  The 
Board has considered the rule of Fenderson, supra.  As the 
Board concludes that the criteria for a compensable rating 
have not been met on or after January 24, 1980, the rule of 
Fenderson is not for application. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for low back strain on and after 
January 24, 1980.  Consequently, the benefit-of-the-doubt 
rule does not apply, and for this period of the time the 
claim also must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



IV. Entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324

Whenever a veteran is disabled from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2007).  

A March 2004 rating decision by the RO granted service 
connection for depression, assigning a 50 percent rating 
effective September 6, 2001.  A compensable rating under 38 
C.F.R. § 3.324 requires that the veteran not be in receipt of 
compensation for any service connected disorder.  
Consequently, as of September 6, 2001, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Prior to September 6, 2001, the veteran was service connected 
for low back strain and an epididymal cyst.  Regardless of 
the condition of the veteran's low back strain, there is no 
evidence of complaint of, treatment for or diagnosis of a 
recurrent epididymal cyst or any residuals thereof.  There is 
no indication that the service connected cyst disability 
interfered at all with his normal employability.  

Therefore, the Board finds that, prior to September 6, 2001, 
the veteran is not entitled to a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities. In 
reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for degenerative disc 
disease, degenerative joint disease and stenosis of the 
lumbar spine is denied.

Entitlement to an initial rating in excess of 20 percent for 
lumbar strain prior to January 24, 1980 is denied.

Entitlement to an initial compensable rating for lumbar 
strain on and after January 24, 1980 is denied.

Entitlement to a 10 percent disability rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324 is denied.



____________________________________________
CHARLES HOGEBOOM
Member, Board of Veterans' Appeals


 Department of Veterans Affairs


